In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-21-00142-CV
     ___________________________

              S.V., Appellant

                      V.

               A.P., Appellee


  On Appeal from the 231st District Court
          Tarrant County, Texas
      Trial Court No. 231-694433-21


 Before Sudderth, C.J.; Kerr and Birdwell, JJ.
     Per Curiam Memorandum Opinion
                    MEMORANDUM OPINION AND JUDGMENT

       Appellant S.V. attempted to file a brief in May 2021, but her brief did not

comply with the Texas Rules of Appellate Procedure or our Local Rules. On August

10, 2021, we notified Appellant of the deficiencies in her brief, listed the relevant

rules, and directed her to file an amended, compliant brief by September 9, 2021. See

Tex. R. App. P. 9.5(d), 9.8, 9.9, 38.1(a–i), (k); 2d Tex. App. (Fort Worth) Loc. R. 7.

       When Appellant had not filed an amended brief by September 30, we notified

her again. We warned that we could dismiss the appeal for want of prosecution

unless, within ten days, Appellant or any party desiring to continue the appeal filed an

amended brief and an accompanying motion reasonably explaining the brief’s

untimely filing. See Tex. R. App. P. 10.5(b), 38.8(a)(1), 42.3(b). More than twenty

days have since passed, and we have not received a response.

       Because Appellant failed to file a brief after being afforded an opportunity to

do so, we dismiss the appeal for want of prosecution. See Tex. R. App. P. 38.8(a)(1),

42.3(b), 43.2(f).



                                                       Per Curiam

Delivered: November 4, 2021




                                            2